Citation Nr: 1234830	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  09-04 824	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to an increased rating for low back muscle strain with degenerative disc disease at L5-S1, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from January 1975 to July 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

The Board notes that in a VA Form 646 (Statement of Accredited Representative in Appealed Case), dated in December 2009, the Veteran's representative noted that the Veteran would be presenting additional evidence at his scheduled Board hearing.  A review of the claims folder does not reflect that a Board hearing was ever scheduled or that the Veteran, or his representative, ever requested a Board hearing.  In this regard, in his VA Form 9 (Appeal to Board of Veterans' Appeals), dated in February 2009, the Veteran clearly indicated that he did not want a Board hearing.  Furthermore, in a September 2012 Appellate Brief Presentation from the Veteran's representative in Washington, D.C., it was requested that the Veteran's claim either be granted or remanded for a current examination.  No reference to a Board hearing was noted; nor was a request made to be scheduled for a Board hearing.  As such, the noted statement concerning a scheduled Board hearing in the December 2009 VA Form 646 does not now warrant further action.  (Should the Veteran now desire a hearing, because this case is being remanded, he may make the request.)


REMAND

By way of history, in a September 1994 rating decision, the AOJ granted service connection and assigned a 10 percent disability rating for low back muscle strain.  Thereafter, in a September 2003 rating decision, the AOJ granted service connection for degenerative disc disease of the lumbosacral spine at L5-S1.  The disability was associated with the service-connected low back muscle strain, and the 10 percent disability rating for the recharacterized issue was continued.  

The Board notes that the Veteran was last examined for VA purposes in July 2007, some five years ago.  In the above noted October 2007 rating decision on appeal, the AOJ continued the Veteran's 10 percent disability rating for low back muscle strain with degenerative disc disease at L5-S1.  In March 2008, the Veteran disagreed with the AOJ's decision.  In his statement arguing for a higher rating, the Veteran reported that his back pain was excruciating and caused him to be uncomfortable when sitting and standing.  The pain was also noted to interfere with the Veteran's sleep and daily activities, and was not relieved with medication and/or exercises.  Otherwise, the medical evidence of record reflects the Veteran's treatment for chronic low back pain.  In particular, a December 2008 VA ambulatory care outpatient note reflects the Veteran's continued complaint of sciatica down his right leg.  Neurological complaints were also reported by the Veteran during a July 2007 VA examination.  

The Board notes that where a veteran claims a service-connected disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination to fulfill its duty to assist.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Here, in light of the Veteran's competent statements regarding his current symptoms, the record, as it currently stands, does not appear to reveal the present state of the Veteran's service-connected low back strain with degenerative disc disease at L5-S1.  Therefore, the Veteran should be scheduled for a VA examination to assess the present state of his service-connected disability.  

Finally, it appears that the Veteran at one time was treated through the East Colorado VA Health Care System at the VA Medical Center (VAMC) in Denver, Colorado.  VA treatment records associated with the claims folder (no VA treatment records are associated with Virtual VA) are dated no later than June 2009.  The Board also notes that in a VA Form 21-0820 (Report of General Information) dated in December 2011, it was reported that the Veteran had moved to the Fort Worth, Texas area.  Thus, available VA treatment records dated from June 2009 should be obtained from, in particular, the East Colorado VA Health Care System as well as the VA North Texas Health Care System and associated with the claims folder on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any private or VA treatment he may have received for his service-connected low back strain with degenerative disc disease at L5-S1.  After obtaining the appropriate release of information forms (where necessary), procure records of any treatment the Veteran has received, to include relevant records available through the CAPRI records system, dated since June 2009.  The Board is particularly interested in treatment records that may be available through the East Colorado VA Health Care System and/or the VA North Texas VA Health Care System.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2011).  

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), schedule the Veteran for a VA examination to determine the severity of his service-connected low back strain with degenerative disc disease at L5-S1.  The claims folder and a copy of this remand should be made available to and reviewed by the examiner.  

The examiner's review of the claims folder should include, in particular, the reports of April 2003 and July 2007 VA medical examinations, as well as any available treatment records.  The examiner should elicit from the Veteran a detailed medical history regarding his service-connected disability.  

In examining the Veteran and in reporting the results of range-of-motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.  Tests of joint movement against varying resistance should also be performed.  The extent of any pain, incoordination, weakened movement, and/or excess fatigability on repeated use or during flare-ups should be described by the examiner.  In this regard, additional functional loss due to such difficulties should be equated to additional range-of-motion loss (beyond that shown clinically).  

If it is not feasible for the examiner to answer the questions posed above, the examiner must provide a detailed explanation and rationale for why an answer could not be provided.  

The examiner should also identify any associated neurological symptoms, including those affecting the bowel or bladder or due to any related intervertebral disc syndrome, and describe the nerve(s) affected, or seemingly affected, by nerve root compression.  (See e.g., the report of July 2007 VA examination and a December 2008 VA ambulatory care outpatient note.)  Each nerve affected or seemingly affected should be identified and the disability caused thereby should be described as equating to mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis.  

The total duration of any incapacitating episodes due to disc disease in the past 12 months should also be noted.  (An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.)

3.  Following the development above, readjudicate the issue on appeal-entitlement to an increased rating for low back muscle strain with degenerative disc disease at L5-S1, currently evaluated as 10 percent disabling.  If the benefit sought remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) and given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

